Citation Nr: 1236198	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for arthritis of the thoracolumbar spine with intervertebral disc syndrome (IVDS) in excess of 10 percent from September 1, 2005 to October 17, 2007, and in excess of 20 percent since October 18, 2007. 

2.  Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent from September 1, 2005 to July 24, 2006, and in excess of 20 percent since November 1, 2006. 

3.  Entitlement to an initial evaluation for degenerative joint disease of the left shoulder, status post surgical repair, evaluated in excess of 10 percent from September 1, 2005 to October 17, 2007.

4.  Entitlement to an initial evaluation for degenerative joint disease of the left shoulder, status post surgical repair, evaluated in excess of 10 percent since October 18, 2007.

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee. 
6.  Entitlement to an initial compensable evaluation for bilateral pes planus with hallux valgus and left heel spur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to August 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

Additionally, by an October 2006 rating action, the RO granted entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 from July 25, 2006 to September 30, 2006.  In a statement received approximately two weeks later in November 2006, the Veteran expressed disagreement with the ending date of this temporary total rating grant.  Subsequently, in April 2007, the RO extended the temporary total evaluation to October 31, 2006.  On appeal in October 2010, the Board remanded this issue so that a Statement of the Case (SOC) could be issued.  In a correspondence dated in February 2012, the Veteran, through his representative, indicated that he did not wish to pursue "the notice of disagreement that was identified as a Manlincon issue" in the Board's October 2010 decision.  Therefore, this decision will not affect the time period from July 25, 2006 to October 31, 2006.

Also, in October 2010, the Board remanded the Veteran's remaining claims for additional development, to include scheduling VA examinations.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.  

The issue of entitlement to an initial compensable evaluation for bilateral pes planus with hallux valgus and left heel spur is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 1, 2005 to October 17, 2007, the probative evidence of record shows that the service-connected arthritis of the Veteran's thoracolumbar spine with IVDS was manifested by complaints of pain, limitation of flexion to no worse than 80 degrees, a combined range of motion greater than 120 degrees, with no documented incapacitating episodes of IVDS.  There was no evidence of muscle spasm, guarding, an abnormal gait, an abnormal spinal contour, ankylosis, or objective evidence of neurological findings.

2.  Since October 18, 2007, the service-connected arthritis of the Veteran's thoracolumbar spine with IVDS has been manifested by complaints of pain, limitation of flexion to no worse than 50 degrees, with no evidence of ankylosis, no objective evidence of neurological findings, and no documented incapacitating episodes of IVDS.

3.  From September 1, 2005 to July 24, 2006, the service-connected degenerative disc disease of the Veteran's cervical spine was manifested by flexion to 45 degrees at worst and a combined range of motion of 190 degrees, with no evidence of ankylosis, no objective evidence of neurological findings, and no documented incapacitating episodes of IVDS.

4.  From November 1, 2006, the service-connected degenerative disc disease of the Veteran's cervical spine has been manifested by forward flexion limited to no worse than 20 degrees, with no documented incapacitating episodes of IVDS.

5.  The Veteran is right handed; his left upper extremity is the minor extremity. 

6.  From September 1, 2005 to October 17, 2007, the service-connected degenerative joint disease of the Veteran's left shoulder, status post surgical repair, was manifested by slight limited motion due to pain.  However, there was no ankylosis, impairment of the humerus, or impairment of the clavicle or scapula. 

7.  Since October 18, 2007, the service-connected degenerative joint disease of the Veteran's left shoulder, status post surgical repair, has been manifested by limitation of motion of the left arm to no worse than the shoulder level.  There has been no ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

8.  The service-connected patellofemoral syndrome of the Veteran's left knee is manifested by normal extension, no instability, limitation of flexion to no worse than 125 degrees, and constant pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for arthritis of the thoracolumbar spine with IVDS from September 1, 2005 to October 17, 2007 and in excess of 20 percent since October 18, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1  - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242 & 5243 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine from September 1, 2005 to July 24, 2006, and in excess of 20 percent since November 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5242 & 5243 (2011).  

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder, status post surgical repair, from September 1, 2005 to October 17, 2007  have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5201 (2011).

4.  The criteria for an initial evaluation of 20 percent from October 18, 2007, but no higher, for degenerative joint disease of the left shoulder, status post surgical repair, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.71a, 4.40, 4.45, 4.59, DCs 5010, 5201 (2011).

5.  The criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claims for initial compensable ratings for the service-connected disabilities, service connection has been granted.  Those underlying claims have been substantiated.  No additional VCAA notice is not required with respect to the downstream issues of the ratings assigned to the now service-connected disabilities. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and private treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The April 2005, November 2006, October 2007, May 2010, and November 2010 examiners described in full the current manifestations of the Veteran's service-connected back, neck, left shoulder, and left knee disabilities.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule).  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.4 , 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints, and the shoulder is considered a major joint.  38 C.F.R. § 4.45. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      A.  Lumbar Spine

The RO granted service connection for arthritis of the thoracolumbar spine with intervertebral disc syndrome (IVDS) in October 2005, assigning a 10 percent evaluation.  Then, in April 2007, the RO increased the evaluation to 20 percent, effective October 18, 2007.  This disability is evaluated under the criteria of DC 5242.  

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Note (1): For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DC 5242, Note 4.  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A January 2005 STR shows that the Veteran denied any muscle spasms.

An April 2005 pre-discharge VA examination report shows that the Veteran reported a constant back ache and limited bending.  He reportedly lost time from work twice a month, and had missed 24 days in the previous 12-month period.  He denied any bowel or bladder problems.  Upon physical examination, the Veteran's gait was normal.  There was no spasm, tenderness, or ankylosis.  Straight leg raising was negative.  Flexion was to 80 degrees.  Extension was to 10 degrees.  Lateral flexion was to 25 degrees on the right and 20 degrees on the left.  Lateral rotation was to 20 degrees bilaterally.  There were no functional limitations after repetitive testing.  

An October 2005 post-service treatment record shows that there was tenderness to palpation.  In November 2005, the Veteran reported muscle spasms.

A September 2006 private treatment record from Dr. S.K.O., a neurosurgeon, shows that the Veteran walked with a slight limp "because of the low back pain and leg symptoms."  Flexion was to 15 degrees, and extension was to 5 degrees.  There was loss of the normal lumbar lordosis and evidence of muscle spasms on palpation.  Straight leg raising was positive at 30 degrees bilaterally.  

An October 2007 VA spine examination report shows that the Veteran complained of a constant dull pain in the low back that increased with prolonged sitting or any flexion or movement of the thoracolumbar spine.  Epidural injections did not alleviate the pain.  Tylox, Valium, and stretching exercises helped somewhat.  He denied flare-ups.  He did not use an assistive device.  He had to stop and rest after walking for five minutes.  He had difficulty using the toilet because reaching was very painful.  The Veteran reported that he had recently been on thirty days' bed rest, which was prescribed by a physician.  

Upon physical examination, the Veteran's gait and spinal curve were normal.  There was tenderness upon palpation.  No muscle spasms were noted.  Forward flexion was to 50 degrees with pain at 10 degrees, and extension was to 20 degrees with pain at 15 degrees.  Right lateral flexion was to 20 degrees with pain at 20 degrees, and left lateral flexion was to 25 degrees with pain at 25 degrees.  Right lateral rotation was to 30 degrees with pain at 30 degrees, and left lateral rotation was to 10 degrees with pain at 10 degrees.  After repetition there was a 10 degree worsening of forward flexion, a 5 degree worsening of extension, and a 10 degree worsening with right and left lateral flexion.  The range of motion remained the same with right and left lateral rotation.  

A November 2010 VA examination report shows that the Veteran reported a constant dull pain in the low back that increased with prolonged sitting or any flexion or movement of the thoracolumbar spine.  He also reported occasional parasthesia down the left leg to his knee.  Epidural injections did not alleviate the pain.  Lortab, Valium, and stretching exercises helped somewhat.  He denied flare-ups.  He did not use an assistive device.  He had to stop and rest after walking for five minutes.  He had difficulty using the toilet because reaching was very painful.  The Veteran reported that he had recently been told by a physician to not work and to stay on bed rest for one week, with the examiner noting there was "nothing documenting this in the claims file."

Upon physical examination, spinal curve was normal.  There was tenderness upon palpation.  No muscle spasms were noted.  Forward flexion was to 60 degrees with pain at 15 degrees, and extension was to 20 degrees with pain at 15 degrees.  Right lateral flexion was to 20 degrees with pain at 20 degrees, and left lateral flexion was to 25 degrees with pain at 20 degrees.  Right lateral rotation was to 25 degrees with pain at 20 degrees, and left lateral rotation was to 15 degrees with pain at 15 degrees.  After repetition there was a 10 degree worsening of forward flexion, a 5 degree worsening of extension, and a 5 degree worsening with right and left lateral flexion as well as right and left lateral rotation.  The examiner noted that the Veteran reported guarding.  

To merit the next higher rating of 20 percent from September 1, 2005 to October 17, 2007, the movement of the low back must be shown to be less than 60 degrees (but greater than 30 degrees) in flexion, or totaling 120 degrees or less for all planes of motion of the low back.  The objectively measured range of motion noted in the April 2005 VA examination report does not meet this standard.  Specifically, flexion exceeded 60 degrees, and the combined range of motion exceeded 120 degrees.  Moreover, there was no abnormal curvature of the spine, muscle spasm, or guarding noted.  Also, the Veteran's gait was normal.

Although the September 2006 private treatment record shows that the Veteran walked with a slight limp, the doctor specifically noted that this was due to low back pain and leg symptoms as opposed to muscle spasm or guarding.  Muscle spasms were noted upon examination, and range of motion findings included flexion to 15 degrees and extension to 5 degrees.  However, these findings are inconsistent with findings on both prior and subsequent VA examinations, including the most recent November 2010 VA examination where flexion was to 50 degrees and extension was to 15 degrees.  As such, the probative value of the September 2006 treatment record is limited, and insufficient on which to base a higher rating.

Thus, the Board finds that, from September 1, 2005 to October 17, 2007, the criteria for an evaluation greater than 10 percent under DC 5242 are not met. 

Rather, not until October 18, 2007, during a VA examination, did the Veteran's lumbar spine disability more closely resemble the criteria for a 20 percent disability evaluation.  At that time, there was 50 degrees limitation of flexion, but no ankylosis of the Veteran's thoracolumbar spine, much less unfavorable ankylosis to warrant a higher evaluation under DC 5242.  Thus, although moderate limitation of function has been demonstrated, such is found to be appropriately contemplated in the current 20 percent evaluation, but no higher.

The Board has also considered whether the Veteran would be entitled to a higher rating under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  During the April 2005 pre-discharge VA examination, the Veteran reported to have lost 24 days from work in the previous 12-month period as a result of his low back pain.  He reported 30 days and seven days of bed rest during the October 2007 and November 2010 VA examinations, respectively.  While the Veteran maintains to have lost time from work as a result of his low back disability, his medical records are devoid of any findings, notations or treatment for an incapacitating episode with respect to his back, and there are no medical records indicating that his physician prescribed bed rest.  Rather, VA treatment records reflect that the Veteran presented with complaints of on-going back pain that was somewhat alleviated by prescription medication. 

Whether the Veteran's back disability results in functional loss has also been reviewed with respect to both timeframes.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  The October 2007 and November 2010 VA examiners noted objective evidence of pain during active and repetitive motion.  However, the measured ranges of motion are in excess of the benchmarks required for higher ratings, even upon consideration of functional impairment due to pain.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss for any portion of the appeals period.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The November 2010 examiner noted "patchy" decreased sensation to sharp touch on the left lower extremity.  However, motor and reflex examinations of the left lower extremity resulted in fully normal clinical findings at the April 2005, October 2007, and November 2010 VA examinations.  There is no evidence of radiculopathy of the left lower extremity.  Nor is there evidence of bladder and bowel dysfunction.  Accordingly, the evidence does not support separate ratings for neurologic manifestations under either time period.  

In this regard, the Board acknowledges that the Veteran is currently service-connected for radiculopathy of the right lower extremity and that a 10 percent evaluation has been assigned to this disorder.  As the Veteran has not raised a claim for a higher evaluation for this disability, any consideration of the matter is not appropriate at this time. 

The preponderance of the evidence is against the claim for a higher initial rating.  There is no doubt to be resolved.  Accordingly, an initial increased evaluation for degenerative joint disease of the thoracolumbar spine with IVDS is not warranted for any portion of the appeals period.

      B.  Cervical Spine

The RO granted service connection for degenerative joint disease, cervical spine, in October 2005 and assigned a 10 percent evaluation.  Subsequently, in October 2006, the RO granted entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 from July 25, 2006 to September 30, 2006, and then 10 percent from October 1, 2006.  In April 2007, the RO extended the temporary total evaluation to October 31, 2006 and increased the evaluation to 20 percent, effective November 1, 2006.  As discussed above, this decision will not affect the time period from July 25, 2006 to October 31, 2006.

The same rating provisions apply to the cervical spine as well as the lumbar spine.  The General Formula provides for a 10 percent disability evaluation for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Criteria under DC 5243 for IVDS are the same for all spinal sections.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

STRs show that the Veteran was on limited duty for a herniated disc in his neck from March to April 2004.

The April 2005 pre-discharge VA examination report shows that the Veteran reported a constant neck ache.  Arthritis medicine helped to alleviate the pain.  He complained of limited bending or turning of the head.  He reportedly was on bed rest twice a month, and had missed 24 days in the previous 12-month period.  Upon physical examination, the Veteran's gait was normal.  There were no findings of radiation of pain on movement, muscle spasm, tenderness, or ankylosis.  Flexion was to 45 degrees.  Extension was to 25 degrees.  Lateral flexion was to 15 degrees bilaterally, with pain at 15 on the right.  Lateral rotation was to 45 degrees bilaterally.  There were additional limitations after repetitive testing due to pain, but not fatigue, weakness, lack of endurance, or incoordination.  The diagnosis was degenerative disc disease of the cervical spine. 

A post-service November 2005 treatment record shows that there was "marked decrease" in flexion, extension, lateral flexion, and lateral rotation.  Grip strength was equal bilaterally.  X-rays and an MRI showed spinal and neuroforminal stenosis at C5-6, due to herniated nucleus pulposus, and at C6-7 and C4-5 due to degenerative disc disease.

A January 2006 correspondence from Dr. M.D. shows that the Veteran complained of constant moderate to severe neck pain that he rated 8/10.  The pain was aggravated by turning his head.  He denied any left arm problems.  Prescription pain medications provided some relief.  Physical examination revealed normal gait, muscle strength, and tone.  There was no tenderness to palpation.  There was decreased range of motion with left lateral rotation.  Flexion and extension were normal.  The impression was displaced intervertebral disk at C5-6, cervical spinal stenosis at C5-6, cervical radiculitis, and neck pain.  

In a February 2006 statement, the Veteran reported that he had "no forward flexion" of his neck.  

In July 2006, the Veteran underwent a cervical discectomy with fusion.

A November 2006 QTC examination shows that the Veteran complained of neck stiffness, constant pain, and weakness.  He rated the pain 9/10.  The pain was elicited by physical activity and was relieved with prescription medication.  He reportedly had been incapacitated for 10 days within the past twelve months.  He complained of limited bending, lifting, turning, and sitting.  

Upon physical examination, there was a level scar that measured 7 cm by 1 cm with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal structure.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Flexion was to 20 degrees and extension was to 0 degrees.  Right lateral flexion was to 20 degrees, and left lateral extension was to 15 degrees.  Right rotation was to 10 degrees, and left rotation was to 15 degrees.  There were no additional functional limitations after repetitive use.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS.  The diagnosis was degenerative disease, cervical spine, status post surgery with residual scar.  The examiner determined that the Veteran's cervical spine disability affected his usual occupation and daily activity in that there was limited ability to lift, bend, twist, and stoop.

The Veteran submitted to an October 2007 VA examination.  He stated that the July 2006 surgery had done nothing to alleviate his pain or improve his range of motion.  He reported that his neck continued to lock in place especially when turning to the right.  He described a constant deep ache that was worse with any type of movement.  He complained of occasional flare-ups that caused stabbing pain, but denied radiation down his arms.  Upon physical examination, there was slight straightening of the curvature of the cervical spine.  There was tenderness upon palpation, but no spasms were noted.  Forward flexion was to 30 degrees with pain at 20 degrees, and extension was to 10 degrees with pain beginning at 5 degrees.  Lateral flexion was to 10 degrees with pain at 10 degrees, bilaterally.  Lateral rotation was to 10 degrees with pain at 10 degrees.  No change in function was noted with repetition.  The examiner noted an anterior scar that was 7.5 cm in length.  It was flesh in color and not tender.  There was no functional limitation related to the scar itself.

A November 2009 MRI revealed C3-4, C4-5, C5-6, and C5-6 anterior cervical disc fusion with improvement at all levels and no significant stenosis; C3-4 minor spinal canal stenosis and mild bilateral lateral recess stenosis due to a minor annular bulge with bilateral uncovertebral joint hypertrophy and no nerve root impingement; and degenerative disc disease at C2-3 and C3-4.

The Veteran submitted to a May 2010 VA examination.  He complained of constant moderate neck pain.  The pain was exacerbated by activity and stress and alleviated with over-the-counter medication.  He described flare-ups that resulted in functional impairment.  He could walk only 200 yards, which took 30 minutes.  He also complained of stiffness, fatigue, spasms, decreased motion, weakness, and numbness.  He denied any paresthesia.  Upon physical examination, the examiner noted a linear superficial scar that measured 8 cm by .2 cm.  The scar was not painful.  There was no breakdown, underlying tissue damage, edema, inflammation, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  There was no evidence of radiating pain on movement, weakness, or atrophy of the limbs.  There was evidence of muscle spasm and tenderness to palpation.  There was also evidence of guarding and abnormal tone described as hypertonicity of the entire cervical musculature.  There was no ankylosis.  Forward flexion was to 40 degrees with pain at 40 degrees, and extension was to 15 degrees with pain at 15.  Lateral flexion was to 15 degrees with pain at 15 degrees, bilaterally.  Rotation was to 50 degrees on the right with pain at 50 degrees, and 45 degrees on the left with pain at 45 degrees. There was no functional limitation with repetition.  There was symmetry of spinal motion with abnormal curves of the spine and some straightening of the normal cervical spine lordotic curve.  Motor function, reflexes, and sensory examination of the upper extremities were within normal limits.  There were no signs of IVDS.

The Veteran also submitted to a VA examination in November 2010.  He reiterated the complaints made during the May 2010 examination.   Upon physical examination, there was a slight straightening of the curvature of the spine.  There was tenderness to palpation, but no spasms were noted.  Flexion was to 30 degrees, with pain at 20 degrees.  Extension was to 5 degrees with pain at 0 degrees.  Lateral flexion was to 10 degrees with pain at 10 degrees, bilaterally.  Lateral rotation was to 10 degrees with pain at 10 degrees, bilaterally.  No change in function was noted with repetition.  The scar on the Veteran's neck measured 7.5 cm and was flesh in color.  There was no tenderness, keloid formation, depression, elevation, induration, or skin breakdown.  There was no functional limitation related to the scar itself.  There was "patchy" sensory examination to the left upper extremity.  Motor and strength examinations were normal, and there was normal mass and tone in the left upper extremity.  There was no evidence of radiculopathy.  The diagnosis was degenerative joint disease of the cervical spine, status post C4, C6, C7 anterior cervical discectomy with fusion.  

After a careful consideration of this evidence, the Board finds that the evidence more closely approximates the criteria for a 10 percent evaluation from September 1, 2005 to July 24, 2006.  Cervical spine flexion was to 45 degrees at its worst, as noted at the April 2005 VA examination.  Combined cervical spine range of motion was 190 degrees at the April 2005 VA examination.  There is no evidence of muscle spasm or guarding during this time period.  Therefore, an evaluation higher than the currently assigned 10 percent during this time period is not warranted.

The October 2007 and November 2010 VA examination reports show that the Veteran has forward flexion of the cervical spine to 30 degrees.  There is no evidence of record showing that forward flexion of the cervical spine is limited to 15 degrees or less during this time period.  Nor is there any evidence of ankylosis of the entire cervical spine.  Thus, the Board finds that, from November 1, 2006, the criteria for an evaluation greater than 10 percent under DC 5242 are not met. 

As discussed, the medical evidence does not show that the Veteran has ever had any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Rather, despite the Veteran's claimed symptoms of neck pain and limited motion, he has maintained regular employment.  As such, rating the Veteran's cervical spine disability based on incapacitating episodes is not warranted.

Whether the Veteran's cervical spine degenerative disc disease causes a level of functional loss greater than that already contemplated by the assigned evaluations has also been considered with respect to both timeframes.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  None of the VA examination reports noted additional limitation of motion with repetition.  The evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the initial evaluations assigned by this decision.  Accordingly, the evidence does not support increased evaluations on the basis of functional loss.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The November 2010 examiner noted a "patchy" sensory examination of the left upper extremity.  However, motor and reflex examinations of the left upper extremity resulted in fully normal clinical findings at the April 2005, October 2007, May 2010, and November 2010 VA examinations.  There is no evidence of neuropathy of the left upper extremity.  Accordingly, the evidence does not support a separate rating for neurologic manifestations with respect to either time period. 

In this regard, the Board acknowledges that the Veteran is currently service-connected for polyneuropathy of the right arm and hand.  The RO has assigned a 10 percent evaluation to this disorder from September 1, 2005, and a noncompensable evaluation from May 25, 2010.  As the Veteran has not raised a claim for a higher evaluation for this disability, any consideration of the matter is not appropriate at this time. 

Additionally, consideration has been given to the cervical scar noted by the VA examiners.  However, the examiners noted that the scar measured 7.5 or 8 centimeters and was well-healed without tenderness, retraction,  swelling, or drainage on examination.  There is also no evidence that it was unstable or manifested by any of the other qualifying characteristics such that a separate evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, DCs 7801 - 7805 (2002 & 2008).

The preponderance of the evidence is against the claim for a higher initial rating.  There is no doubt to be resolved.  Accordingly, an initial increased evaluation for degenerative joint disease, cervical spine, is not warranted for any portion of the appeals period.

      C.  Left Shoulder

The RO granted service connection for degenerative joint disease of the left shoulder, status post surgical repair, in October 2005, assigning a 10 percent evaluation.  

The Veteran's left shoulder disability is currently evaluated under DCs 5201-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

As the Veteran is right hand dominant, ratings for the minor arm apply.  Under DC 5201, a 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2011). 

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , DCs 5003 and 5010.

STRs contain left shoulder X-rays dated March and August 2004; no dislocation was shown.

The April 2005 VA pre-discharge examination report shows that the Veteran complained of difficult raising the shoulder and constant pain.  He denied any incapacitating episodes.  He reported functional impairment of limited lifting, reaching back, and using the arm.  He denied any lost time from work.  Upon physical examination, there was flexion and abduction to 170 degrees with pain at 170 degrees for flexion.  External and internal rotation were to 80 degrees with pain at 80 degrees for external rotation.  There was additional limitation due to pain with repetition, but not fatigue, weakness, lack of endurance, or incoordination.  Motor and reflex examinations were normal.  The diagnosis was left shoulder status post subacromial decompression, open rotator cuff repair, distal claviculectomy for left shoulder impingement, and AC joint degenerative joint disease with residual scar and limited motion.
A December 2005 post-service treatment record shows that the Veteran reportedly could not lift his left arm above his head.  There was limited range of motion in all planes and tenderness to palpation.  Grip strength was equal bilaterally.  X-rays showed no dislocation.  

In a correspondence dated in August 2006, Dr. D.R.A. stated that the Veteran experienced chronic left shoulder pain and markedly decreased range of motion.  He also stated that the Veteran could not lift his left arm above his shoulder.

A November 2006 QTC examination report shows that the Veteran reported weakness, stiffness, giving away, fatigability, and pain.  The pain, which the Veteran rated 8/10, occurred four times a day and lasted two hours.  The pain was either caused by physical activity or came on by itself, and it was relieved with rest.  The pain traveled to the left arm and hand.  He reported incapacitating episodes as often as two times per year, and had been incapacitated for 12 days in the previous 12 months.  Upon physical examination, flexion and abduction were to 160 degrees.  External and internal rotation were to 80 degrees.   Joint function was additionally limited by 0 degrees by pain after repetitive use.  

An October 2007 VA examination report shows that the Veteran reported that his range of motion had decreased since the 2005 examination.  The type and level of pain, however, remained the same.  The pain because worse with any lifting, and it was alleviated with ice and prescription medication.  He denied any flare-ups.  He reported that the shoulder pain interfered with his work, which involved typing on a keyboard, because he had to take frequent breaks.  Upon physical examination, there was tenderness to palpation.  There was no deformity, deviation, muscle atrophy, or laxity.  Flexion was 110 degrees with pain at 90 degrees.  Abduction was to 95 degrees with pain at 60 degrees.  External and internal rotation were to 45 degrees with pain at 40 degrees.  There was no change in function noted with repetition.  

The November 2010 VA examination report shows that the Veteran's left shoulder pain and range of motion had reportedly worsened since the October 2007 VA examination.  He denied any flare-ups.  However, the pain became worse with any lifting above the head of lifting of anything weighing more than 5 pounds.  He denied recurrent dislocation or subluxation.  He reiterated that he had to take frequent breaks at work due to left shoulder pain.  Upon physical examination, there was tenderness to palpation especially at the anterior shoulder at the insertion of the deltoid.  There was no deformity, deviation, muscle atrophy, or laxity.  Flexion was 110 degrees with pain at 90 degrees.  Abduction was to 95 degrees with pain at 60 degrees.  External rotation was to 35 degrees with pain at 30 degrees.  Internal rotation was to 45 degrees with pain at 40 degrees.  There was no change in function noted with repetition.  

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 10 percent disability evaluation prior to October 18, 2007 for degenerative joint disease of the left shoulder, status post surgical repair.  The April 2005 VA examination report shows only slight limitation of motion of this joint.  The November 2006 VA report shows flexion and abduction to 160 degrees.  These findings more closely approximate the criteria for a 10 percent evaluation under DC 5201.

The Board has considered Dr. D.R.A.'s August 2006 statement that the Veteran could not lift his left arm above his shoulder.  It is unclear if this restriction in the range of motion is based on the Veteran's self-reported symptoms or a physical examination.  Significantly, this restriction in range of motion is less than that reported in the clinical records and reports of VA examinations prior to October 18, 2007.

However, the Board finds that the next higher rating of 20 percent for the Veteran's left shoulder disability is warranted from October 18, 2007.  Significantly, range of motion testing during the October 2007 and November 2010 VA examinations showed limitation of abduction to 95 degrees with pain at 60 degrees.  

The United States Court of Appeals for Veterans Claims (Court) has observed that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011), quoting DeLuca, 8 Vet App. at 206 (emphasis added).  

The Board finds that the application of a higher disability evaluation based on functional loss due to pain on movement of a joint applies under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the evidence more closely approximates the criteria for a 20 percent evaluation under DC 5201 from October 18, 2007. 

However, the next higher rating of 30 percent is not warranted.  At no time has the Veteran's motion of the left shoulder been shown to be limited to 25 degrees from the side.  Ankylosis and impairment of the humerus have not been shown.  Thus, a higher rating under DCs 5200 and 5202 is not warranted.  Under DC 5203, the maximum rating for impairment of the scapula or clavicle is 20 percent and thus would not provide a basis for a higher rating.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record shows that the Veteran's degenerative joint disease of the left shoulder, status post surgical repair, warrants the next higher schedular rating of 20 percent from October 18, 2007, but no higher. 

      D.  Left Knee

The RO granted service connection for patellofemoral syndrome, left knee, in October 2005 and assigned a noncompensable evaluation, effective September 1, 2005.  In June 2006, the RO increased the evaluation to 10 percent, effective September 1, 2005.

The Veteran's left knee disability is currently evaluated under DC 5260.

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004.

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

STRs show that in September 2004 the Veteran complained of left knee pain, instability, swelling, popping, and clicking.  Upon physical examination, there was crepitus and mild medial jointline tenderness.  

The April 2005 pre-discharge VA examination shows that the Veteran complained of constant pain, swelling, and popping.  He also complained of limited running and walking.  He denied incapacitation, but reported that he missed work once a year because of this condition.  Upon physical examination, Drawer and McMurray testing were unremarkable.  Crepitus was noted, but there was no recurrent subluxation, locking pain, or joint effusion.  There was no ankylosis.  Flexion was to 125 degrees and extension was to 0 degrees.  There was no additional functional limitation after repetitive use.

An April 2006 MRI revealed small joint effusion; Grade II chondromalacia patella; and a minor degenerative subchondral cyst in the anterior central portion of the tibial plateau, presumably due to degenerative change and/or fissures in the overlying articular cartilage.

In May 2006, the Veteran was treated for chronic left knee pain.  In August 2006, his treating physician recommended steroid injections.

The October 2007 VA examination shows that the Veteran complained of constant pain, weakness, stiffness, swelling, heat, fatigue, and redness.  He reported that the knee gave way frequently especially when climbing stairs.  He denied flare-ups.  The pain was aggravated by prolonged walking, prolonged standing, and climbing stairs.  He denied any dislocation or subluxation.  He treated the pain with ice and prescription medication.  Steroid injections had not helped.  The Veteran stated that his knee affected his work because he had to frequently get up and walk around.   Upon physical examination, there was no erythema, edema, warmth, or effusion.  The knee had a normal appearance.  Flexion was to 140 degrees with pain at 135 degrees.  Extension was to 0 degrees.  Crepitus was noted during range of motion testing.  There was no change in function with repetitive use.  The knee was stable to varus and valgus force.  Drawer, Lachman, and McMurray testing were negative.  Motor strength testing was also negative.  X-rays were normal.

A November 2010 VA examination report shows that the Veteran reported that his left knee pain had worsened since the October 2007 VA examination.  He continued to complain of weakness, stiffness, swelling, heat, and redness.  The knee gave way frequently especially when climbing stairs.  He denied any flare-ups.  He also denied recurrent dislocation or subluxation.  He reportedly had a left knee debridement performed in December 2009.  He had been told that there was nothing else that could be done other than a total knee replacement.  The pain was aggravated by prolonged walking, prolonged standing, and climbing stairs.  He treated the pain with ice and prescription medication.  Steroid injections had not helped.  He had a knee brace, but did not use it very often because it made him sweat and slid up and down.  He had missed one week from work within the previous 12 months because of his knee and shoulder disabilities.  X-rays were normal. 

Upon physical examination, there was no erythema, edema, warmth, or effusion.  The knee had a normal appearance.  There was tenderness along the medial joint line.  Flexion was to 135 degrees with pain at 130 degrees.  Extension was to 0 degrees.  Crepitus was noted during range of motion testing.  There was no change in function with repetitive use.  The knee was stable to varus and valgus force.  Posterior drawer, Lachman, and McMurray testing were negative.  

The Veteran's left knee disability currently receives a 10 percent evaluation based on a noncompensable level of limitation of motion.  As this discussion of the medical evidence of record indicates, the Veteran's left knee extension is normal.  Flexion has been limited to no worse than 125 degrees.  This does not even warrant a compensable rating for limitation of flexion under DC 5260, as flexion limited to 60 degrees warrants a 0 percent rating.  

Further, the medical evidence of record does not demonstrate incapacitating episodes as a result of his service-connected left knee disability.  Accordingly, the next higher rating of 20 percent based on an absence of limitation of motion is not warranted.  38 C.F.R. § 4.71a, DC 5003.  

The Board has also considered whether a separate compensable rating based on limitation of extension under DC 5261 is warranted.  See VAOPGCPREC 9-2004.  However, as previously noted herein, the Veteran has been found to have normal extension of the left knee.  Accordingly, a separate compensable rating is not warranted for any limitation of extension.  See 38 C.F.R. § 4.71a, DC 5261.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected knee disability, as indicated in the above discussion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  The currently-assigned 10 percent rating based on a noncompensable limitation of motion adequately compensates the Veteran for the loss of function of the left knee joint upon repeated use.  

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  VAOPGCPREC 23-97.  The  Veteran has consistently complained that his left knee gives out when climbing stairs.  However, his left knee has repeatedly been found to be stable upon physical examination.  In light of the findings of normal stability of the left knee, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in either knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5258 also does not apply, as the evidence does not show dislocated semilunar cartilage in either knee.

	E.  Additional Considerations

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings here are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptoms of the service-connected disabilities addressed herein.  There is no evidence of marked interference of employment, nor have any of the service-connected disabilities addressed herein required hospitalization during the relevant time period.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Further, the Veteran has not asserted, nor does the evidence of record reflect, that the service-connected disorders addressed herein render him unable to work.  Thus, no discussion of the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial evaluation for arthritis of the thoracolumbar spine with IVDS in excess of 10 percent from September 1, 2005 through October 17, 2007, and in excess of 20 percent since October 18, 2007 is denied. 

An initial evaluation for degenerative disc disease of the cervical spine, in excess of 10 percent from September 1, 2005 to July 24, 2006, and in excess of 20 percent since November 1, 2006 is denied. 

An initial evaluation for degenerative joint disease of the left shoulder, status post surgical repair, in excess of 10 percent from September 1, 2005 to October 17, 2007 is denied.

An initial evaluation of 20 percent for degenerative joint disease of the left shoulder, status post surgical repair, since October 18, 2007 is granted, subject to the regulations governing payment of monetary benefits.
An initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue of entitlement to an initial compensable evaluation for bilateral pes planus with hallux valgus and left heel spur. 
 
The RO granted service connection for bilateral pes planus with hallux valgus and left heel spur in October 2005 and assigned a noncompensable evaluation, effective September 1, 2005.  The Veteran's bilateral foot disability is currently evaluated under DC 5276, for acquired flatfoot. 

The Board notes that the November 2010 VA examination included X-rays, which revealed minimal degenerative changes at the metatarsalphalangeal joint of both great toes, a small enthesophyte in the left plantar fascia, and no evidence of pes planus.  The diagnosis was mild bilateral pes planus with mild hallux valgus, left heel spur, and degenerative changes at the metatarsophalangeal joint of the right foot.  The question of the presence of arthritis associated with the service-connected bilateral foot disability has been raised by the record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected bilateral pes planus with hallux valgus and left heel spur.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should describe all pertinent manifestations associated with the service-connected bilateral pes planus with hallux valgus and left heel spur.  Specifically, the examiner should determine whether the degenerative arthritis of the Veteran's great toes noted on the November 2007 VA X-ray report is associated with the service-connected bilateral pes planus with hallux valgus and left heel spur disability.  If no relationship is found to exist between arthritis of the great toes and the service-connected bilateral pes planus with hallux valgus and left heel spur, the examiner should render a further opinion as to whether the symptoms and effects of the service-connected pes planus can be medically distinguished from arthritis of the great toes.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the issue remaining on appeal-entitlement to an initial compensable rating for bilateral pes planus with hallux valgus and left heel spur.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


